Citation Nr: 1511118	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-28 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

 Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.    


FINDING OF FACT

The Veteran's service-connected PTSD has been manifested throughout the appeal period by a level of functional impairment most closely approximating total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Increased Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 30 percent disability rating is assigned for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  Id. 

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score ranging from 61 to 70 reflects the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally indicates one is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.   

Facts and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claim, there are numerous clinical records with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claim.  

A VA examination was conducted in September 2009.  The Veteran reported three divorces, but stated that he had a good relationship with his children and grandchildren, was active in his church, and reported some acquaintances with the local veterans association.  He related an attempted suicide in 2006, and stated that he and his third wife were violent toward each other during the first three years of their marriage.  The Veteran was described as socially isolated and somewhat avoidant without leisure activities that he does solely for his own pleasure.  His mood was described as anxious, and his thought process was described as racing.  He was assigned a GAF score of 55.  The examiner noted that the Veteran was fired from his job in February 2009 due to personal hygiene issues.  The examiner noted that the Veteran had been diagnosed with bipolar disorder in the past, but that his flashbacks, avoidance, nightmares, anxiety attacks, survivor guilt and detachment are strictly due to PTSD.  The examiner concluded that the Veteran did not have total occupational and social impairment due to PTSD, but did suffer from deficiency in judgment in that he stayed in an abusive relationship for ten years.  The examiner concluded that the Veteran suffered from a deficiency in thinking in that he has difficulty sustaining focus and attention, especially when manic; he suffered a deficiency in family relations in that he had been divorced three times,; he suffered a deficiency in work in that he was fired for personal hygiene issues; he suffered a deficiency in mood in that he cycles fairly rapidly based on his bipolar disorder.  

The record contains lay statements from the Veteran's family members or friends received in September and October 2009.  These statements relate that at times the Veteran behaves as if he believes he is in Vietnam, including an incident when hearing helicopters overhead during a golf game caused the Veteran to dive into trees, refuse to leave until the helicopters had left, and ultimately prevented him from returning to the game.  The Veteran's daughter related an incident where she attempted to wake him from a dream, and he shouted that she had to "get down" and pushed her to the floor.  He yelled names that were unfamiliar to her, including a lieutenant's name.  When she attempted to call for help, he grabbed the phone out of her hand started yelling the name of the company he was affiliated with in service.  By the time the letter-writer's mother arrived to help, the Veteran was in a ball on the floor.  Later, he did not remember what had happened.  

A September 2009 lay statement from the Veteran's sibling related an incident where the Veteran hit his mother when she attempted to wake him one morning, that the Veteran jumps, stumbles, and flails his arms when he hears an unexpected loud noise, and that the Veteran sits and looks into space without acknowledging someone is talking to him.  

The Veteran submitted a November 2009 statement indicating that he has hit people without meaning to when they walk up behind him and tap him on the shoulder, and that he smells napalm when he hears loud noises.  He related an incident at church where an uncle tapped him on the shoulder from behind, and the Veteran hit him in the chin.  The Veteran stated that he almost knocked the man off his feet, but that the Veteran was able to catch him by the arm.  In a January 2010 treatment note the Veteran complained of a terrible startle response such that he was afraid that he would hurt somebody, and became tearful.  In March 2010, the Veteran reported being hyperalert and hypervigilant, and reported striking someone who snuck up behind him for fun.  The Veteran indicated paranoia in crowds, but stated that he enjoys working with his church and regularly participates in local chapters of the Vietnam Veterans of America.  The Veteran was assigned a GAF score of 65.  

The record reflects several incidents of voluntary hospitalization of the Veteran.  In February 2014, a treatment note indicated that the Veteran suffered from increased preoccupations regarding Vietnam, vivid nightmares of combat, and difficulty caring for himself.  The treatment provider assigned a GAF score of 50.  The Veteran's daughter reported that she received a call from him requesting a ride to the emergency room, and when she arrived, she had difficulty getting him into the car, and described him as disheveled.  A note indicated the Veteran had experienced delusions that he is currently in Vietnam.  The next day, the Veteran reported that he attempted to call a crisis hotline because of confusion, but was unable to form complete sentences to speak to the operator, so he called his daughter, who drove him to the hospital.  He denied seeing things.  A note from that day also indicated that the Veteran did not know who his sister was when she came to visit him.  

In May 2014, the Veteran reported seeing a furry ball on the wall, as well as seeing a cat and a dog in his kitchen that he realized were not there when he reached out to touch them.  He reported that his children check on him nearly daily, and that he had little desire to meet new people.  Later that month the Veteran was voluntarily admitted to the hospital, reporting confusion every time he wakes up such that he almost does not know where he is.  He also reported a significant increase in visual hallucinations, and a sense that a stranger or intruder is close by.  The Veteran was assigned a GAF score of 35 and 40.  

In June 2014, there was discussion with the Veteran's adult children regarding their concern that his apartment was extremely dirty, to include garbage on the floor, severe insect infestation, bad odor, and clothing stained by excrement.  The Veteran's children felt that the Veteran's relationships have been problematic, and that they did not feel the Veteran should live alone any longer, although he lacked the income for assisted living.  

Later that month, the Veteran indicated that he was living with his girlfriend and his girlfriend's sister.  However, in August 2014 he indicated that this living arrangement was too stressful for him as he had taken on a caregiver role, which overwhelmed him.  

Another VA examination was conducted in September 2014.  This examiner did not indicate awareness of the Veteran's treatment for bipolar disorder, and found that the Veteran suffered from occupational and social impairment with reduced reliability.  The Veteran indicated a good relationship with his children, and being engaged to a woman he had dated for five years.  He reported no friends with whom he maintains contact, no longer attending church, and not being an active participant in the local veterans' organization in many years.  He spoke of pervasive problems with flashbacks and exaggerated startle response.  He indicated that he wanted to work part-time, but did not feel that he could work outside of a military-themed workplace as others would not understand his symptoms.  The examiner indicated that the Veteran had been hospitalized four times since his last VA examination.  The examiner found the Veteran's symptoms to be anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  The Veteran reported flashbacks, nightmares, social isolation, difficulty communicating with his grandchildren, being easily angered without understanding why, and feeling emotionally numb.  The Veteran reported exaggerated startle response such that he hits people or clears tables of dishes, and stated that he does not like being around others because he has hurt people in the past.  The Veteran sleeps 2-3 hours per night, and no longer cares about his personal appearance.  

The Board recognizes that the record shows a psychiatric diagnosis of bipolar disorder as well as PTSD.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Although the September 2009 examiner made an attempt to distinguish the Veteran's symptoms, they have not been distinguished elsewhere in the record.  Therefore, it is not possible for the Board to distinguish the Veteran's PTSD symptoms from his bipolar disorder symptoms.  

The Board finds that the Veteran's PTSD results in functional impairment most closely approximating total occupation and social impairment.  The record reflects ongoing difficulty with basic hygiene that resulted in his losing his most recent employment, and seriously concerned the Veteran's adult children such that they were uneasy with his continuing to live alone.  The Veteran has also suffered from visual hallucinations on multiple occasions, as well as delusions that he is in a combat situation in Vietnam, causing him to behave inappropriately by diving into the trees, or forcing his daughter to the floor.  The Veteran has reported a fear of hurting others due to his response of striking out when startled, and multiple occasions where  he actually has struck someone who surprised him, resulting in his further isolation, and indicating a persistent danger of hurting others.  The Veteran has shown an intermittent inability to perform the activities of daily living, including maintenance of minimal personal hygiene, as indicated by his periodic neglect of hygiene.  He has also indicated disorientation when he wakes up in the morning such that he does not know where he is, and severe memory difficulty in that he did not know who his sister was when she visited him.  

The record reflects that the Veteran is unemployable due to his PTSD in that he lost his employment due to hygiene issues that have continued.  Although the September 2009 examiner indicated that the Veteran was not totally socially and occupationally impaired, the Board recognizes that the Veteran lacks basic reliability that would allow him to find employment in that he strikes individuals or clears tables of dishes when surprised, has difficulty keeping his home up to an adequate level of cleanliness, and has suffered from hallucinations, delusions of being in Vietnam, and serious confusion on multiple occasions.  

The Veteran has, at times, been active in his church, indicated the presence of a friend or acquaintances, indicated that he has a girlfriend, and reported strong relationships with his adult children.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).  In light of the Veteran's demonstration of many of the symptoms associated with a 100 percent rating, and the characterization by both examiners that the Veteran is socially isolated, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's PTSD is productive of functional impairment most closely resembling total social and occupational impairment.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. at 54-56 (1990).  

The Veteran has been assigned a rating of 100 percent.  Therefore, a higher evaluation is not available, and an extraschedular analysis under Thun v. Peake, 22 Vet. App. 111, 115 (2008) is not necessary in this case.  

Similarly, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.   Where, as in this case, a 100 percent or total rating has been assigned, the issue of entitlement to a TDIU is rendered moot unless the circumstances of the case are such that the holding in Bradley v. Peake, 22 Vet. App. 280 (2008) is applicable.  In Bradley, the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability other than that which was the basis for the 100 percent schedular rating may form the basis for an award of special monthly compensation.  Id.  In this case, the record does not reflect that the Veteran contends that service-connected disabilities other than PTSD, which has been assigned a 100 percent rating, have caused him to be unemployable.  Therefore, a TDIU claim has not been raised by the record.  


ORDER

A 100 percent disability rating for PTSD is granted, subject to the law and regulation governing payment of monetary benefits.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


